UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_____________________________
                               )
KIRAN P. ATWAL,               )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 10-1111 (RWR)
                               )
LAWRENCE LIVERMORE NATIONAL   )
SECURITY, LLC, et al.,        )
                               )
          Defendants.          )
_____________________________ )

                  MEMORANDUM OPINION AND ORDER

     Pro se plaintiff Kiran Atwal brings this employment

discrimination action against Lawrence Livermore National

Security, LLC (“LLNS”) and its Chief Executive Officer, George

Miller, alleging that they discriminated against him on the basis

of race in violation of 42 U.S.C. §§ 1981, 1983 and 1985, and

that the defendants defamed him.   The defendants have moved to

dismiss for lack of personal jurisdiction and for improper venue,

or in the alternative to transfer the case to the Northern

District of California.   Because Atwal has not met his burden of

establishing that this court has personal jurisdiction over the

defendants, and because venue is improper here but would be

proper in the Northern District of California, the defendants’

motion will be granted in part and the case will be transferred

to the Northern District of California.
                                -2-

                            BACKGROUND

     Atwal alleges that he is a former employee of LLNS in

Livermore, California.   His short complaint states that from 2006

through 2008, the defendants discriminated against him and

retaliated against him by suspending him, placing him on

disability, and eventually terminating his employment, and

defamed him by making false statements about him.    It also

asserts that “[a]ll jurisdictional prerequisites for claims under

Title VII have been met.”   (Compl. at 2-3.)   The defendants have

moved to dismiss for lack of personal jurisdiction and for

improper venue.   (Defs.’ Mem. in Supp. of Defs.’ Mot. to Dismiss

(“Defs.’ Mem.”) at 1.)   The plaintiff opposes.

                            DISCUSSION

     “‘It is plaintiff’s burden to make a prima facie showing

that the Court has personal jurisdiction over the defendants.’”

Gomez v. Aragon, 705 F. Supp. 2d 21, 23 (D.D.C. 2010) (quoting

Ballard v. Holinka, 601 F. Supp. 2d 110, 117 (D.D.C. 2009)).

That burden must be satisfied as to each individual defendant.

Moore v. Motz, 437 F. Supp. 2d 88, 92 (D.D.C. 2006); see also

Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir.

1990).   A plaintiff cannot rely on conclusory allegations as the

basis for establishing personal jurisdiction.     Akers v. Watts,

740 F. Supp. 2d 83, 90-91 (D.D.C. 2010) (citing Moore 437 F.

Supp. 2d at 91); see also Dean v. Walker, Civil Action No. 09-
                                -3-

2235 (EGS), 2010 WL 5209335, at *1 (D.D.C. Dec. 23, 2010)

(stating that “[b]are allegations or conclusory statements are

insufficient to establish personal jurisdiction”).   “Pro se

plaintiffs are not freed from the requirement to plead an

adequate jurisdictional basis for their claims.”    Gomez, 705 F.

Supp. 2d at 23 (dismissing pro se plaintiffs’ claims against 11

individual defendants for lack of personal jurisdiction).

     Under the Federal Rules of Civil Procedure, personal

jurisdiction in this case “must be determined by reference to

District of Columbia law.”   United States v. Ferrara, 54 F.3d

825, 828 (D.C. Cir. 1995).   “A District of Columbia court may

exercise personal jurisdiction over a person domiciled in, . . .

or maintaining his . . . principal place of business in, the

District of Columbia as to any claim for relief.”    D.C. Code

§ 13-422.   For a defendant that is not domiciled in the District

of Columbia or does not maintain its principal place of business

here, the D.C. Circuit has set forth a two-part inquiry for

assessing personal jurisdiction.   First, the court determines

whether there is a basis for personal jurisdiction under the

District of Columbia’s long-arm statute.   See GTE New Media

Servs., Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir.

2000).   The District of Columbia long-arm statute allows a court

in the District of Columbia to exercise personal jurisdiction
                                 -4-

over a defendant who does not reside in the District with regard

to claims arising from the defendant’s conduct in:

     (1) transacting business in the District of Columbia;

     (2) contracting to supply services in the District of
     Columbia;

     (3) causing tortious injury in the District of Columbia
     by an act or omission in the District of Columbia;

     (4) causing tortious injury in the District of Columbia
     by an act or omission outside the District of Columbia
     if he regularly does or solicits business, engages in
     any other persistent course of conduct, or derives
     substantial revenue from goods used or consumed, or
     services rendered, in the District of Columbia[.]

D.C. Code § 13-423(a).   Second, the court determines whether the

exercise of personal jurisdiction is consistent with the

requirements of due process.   See GTE New Media Servs., Inc., 199

F.3d at 1347.   Exercising personal jurisdiction over a defendant

comports with due process when a defendant’s “minimum contacts”

with the District of Columbia establish that “the maintenance of

the suit does not offend traditional notions of fair play and

substantial justice.”    Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945) (internal quotation marks omitted).   “These

minimum contacts must arise from ‘some act by which the defendant

purposefully avails [himself] of the privilege of conducting

activities with the forum state, thus invoking the benefits and

protections of its laws.’”   Gomez, 705 F. Supp. 2d at 23 (quoting

Asahi Metal Indus. Co., Ltd. v. Super. Ct. of Cal., Solano Cty.,

480 U.S. 102, 109 (1987) (internal quotation omitted)).    “In
                                -5-

other words, ‘the defendant’s conduct and connection with the

forum State are such that he should reasonably anticipate being

haled into court there.’”   Gomez, 705 F. Supp. 2d at 23 (quoting

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980)).

     Here, Atwal’s complaint pleads no facts that establish

personal jurisdiction over the defendants in the District of

Columbia.   Neither of the defendants is alleged to be domiciled

in the District of Columbia, nor does the complaint allege that

the District of Columbia is their principal place of business.

Moreover, Atwal’s complaint does not plead an adequate basis to

assert personal jurisdiction over the defendants under the

District of Columbia long-arm statute.    The complaint does not

allege that Atwal’s claims arise from the defendants transacting

business or contracting to supply services in the District of

Columbia.   There are no allegations in the complaint that the

harms of which Atwal complains arose from conduct that occurred

in the District of Columbia, or that Atwal suffered a tort in the

District of Columbia, or that LLNS regularly does business here.

In their motion to dismiss the complaint, the defendants assert,

and Atwal does not contest, that all of the events at issue in

this litigation occurred in California.   (Defs.’ Mem. at 4.)    The

only mention of the District of Columbia in the entire complaint

is that it is Atwal’s current address.
                                  -6-

     In Atwal’s opposition to the motion to dismiss, he argues

that “LLNL [sic]1 maintains offices in Washington, D.C. and has

attorneys in Washington, D.C.”    (Pl.’s Opp’n at 2.)   However,

Atwal’s argument supplies no connection between Miller and the

District of Columbia and adds no basis for exercising personal

jurisdiction over Miller.   Nor does Atwal provide any authority

showing that a court in the District of Columbia may exercise

jurisdiction over a defendant solely because the defendant is

represented by Washington, D.C. attorneys.

     Assuming the truth of the allegation that LLNS has offices

in the District of Columbia, Atwal presents no facts

demonstrating that personal jurisdiction is satisfied under the

long-arm statute.   Aside from that fact that Atwal identifies no

business transaction or service contract here or act in this

district that caused tortious injury here, he presents no office

address for LLNS here or any facts establishing that the LLNS

offices here regularly do business here.   Moreover, merely

alleging that LLNS has offices here does not establish under

§ 13-422 that the offices are LLNS’ principal place of business

or that LLNS is domiciled here.    See Lindsey v. Rice, Civil

Action No. 05-219 (RMC), 2005 WL 3275918, at *2 (D.D.C. Sept. 27,

2005) (finding that plaintiff failed to establish that the


     1
       The pro se plaintiff’s filing will be construed liberally,
see Howerton v. Ogletree, 466 F. Supp. 2d 182, 183 (D.D.C. 2006),
and “LLNL” will be deemed to refer to “LLNS.”
                                  -7-

defendants were domiciled in or maintained their principal places

of business in the District of Columbia where the complaint

“merely provide[d] mailing addresses in the caption” that were

located in the District of Columbia); see also Hertz Corp. v.

Friend, 130 S. Ct. 1181, 1192-1193 (2010) (holding that a

corporation’s “principal place of business” for determining

diversity jurisdiction under 28 U.S.C. § 1332(c)(1) is the “nerve

center,” meaning the corporation’s headquarters, or “the place

where a corporation’s officers direct, control, and coordinate

the corporation’s activities”).

     In addition, Atwal’s complaint does not establish that venue

is proper in the District of Columbia under 28 U.S.C. § 1391.

When, as here, jurisdiction is not based solely on diversity of

citizenship, the applicable venue provision is 28 U.S.C.

§ 1391(b), which states that venue is proper in a judicial

district (1) “where any defendant resides, if all defendants

reside in the same State,” (2) “in which a substantial part of

the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is

situated,” or (3) “in which any defendant may be found, if there

is no district in which the action may otherwise be brought.”

28 U.S.C. § 1391(b)(1)-(3).   A corporate defendant is deemed to

reside in “any district in which it is subject to personal

jurisdiction at the time the action is commenced.”   28 U.S.C.
                                  -8-

§ 1391(c).   Here, Atwal has not established that all of the

defendants reside in the District of Columbia or that they are

subject to personal jurisdiction here, or that the events that

gave rise to the claim occurred here.   Since Atwal does not

dispute that the events at issue happened entirely in California,

Atwal has not shown that there is no other district in which the

action could have been brought.    Therefore, venue is not proper

in the District of Columbia.

     Although this court lacks personal jurisdiction over the

defendants and venue here is improper, this action may be

transferred nevertheless to a proper venue.   See Naartex

Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir. 1983).

Under 28 U.S.C. § 1406(a), the “district court of a district in

which is filed a case laying venue in the wrong division or

district shall dismiss, or if it be in the interest of justice,

transfer such case to any district . . . in which it could have

been brought.”   Transfer is appropriate under § 1406(a) when

procedural obstacles prevent a timely adjudication on the merits.

Sinclair v. Kleindienst, 711 F.2d 291, 293-94 (D.C. Cir. 1983)

(citing Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466-67 (1962)).

Procedural obstacles include “lack of personal jurisdiction,

improper venue, and statute of limitation bars.”   Sinclair, 711

F.2d at 294. “The decision to transfer an action [under

§ 1406(a)] is left to the discretion of the Court.”   Baez v.
                                  -9-

Connelly, 734 F. Supp. 2d 54, 58 (D.D.C. 2010).       “Courts can

determine venue by applying a ‘commonsense appraisal’ of events

having operative significance.”    James v. Booz-Allen & Hamilton,

Inc., 227 F. Supp. 2d 16, 20 (D.D.C. 2002) (quoting Lamont v.

Haig, 590 F.2d 1124, 1134 (D.C. Cir. 1978)).       Here, the

defendants suggest that transferring the case to the Northern

District of California would be appropriate because “[e]very

activity referenced by Atwal occurred in California, and all

witnesses and documents pertinent to those activities are in

California.”   (Defs.’ Mem. at 4.)      Atwal merely argues that

“Washington D.C. is the most convenient location” for him.

(Pl.’s Opp’n at 2.)

     Transferring the case to the Northern District of California

would be in the interest of justice.      “Generally, the interests

of justice require transferring such cases to the appropriate

judicial district rather than dismissing them.”      Poku v. FDIC,

752 F. Supp. 2d 23, 25 (D.D.C. 2010).      And, a commonsense

appraisal of the record reflects that Atwal’s claim could have

been brought in the Northern District of California.      Atwal does

not dispute that the events during his employment at LLNS that

gave rise to his claim occurred entirely within California, and

he lists LLNS’ address as Livermore, California, a city located
                               -10-

in Alameda County within the Northern District of California.

See 28 U.S.C. § 84.   (Defs.’ Mem. at 4.)    Significantly, Atwal

pursued an underlying EEOC complaint in the Northern District of

California, not in this district.     (Compl. at 4.)   Therefore,

this case will be transferred to the Northern District of

California.

                       CONCLUSION AND ORDER

     Because Atwal has failed to present specific facts on which

personal jurisdiction over these defendants can be based, and

because venue is improper here but would be proper in the

Northern District of California, it is hereby

     ORDERED that the defendants’ motion [3] to dismiss or in the

alternative to transfer to the Northern District of California

be, and hereby is, GRANTED IN PART.    The Clerk is DIRECTED to

transfer this case to the United States District Court for the

Northern District of California.

     SIGNED this 23rd day of May, 2011.


                                      /s/
                                RICHARD W. ROBERTS
                                United States District Judge